DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 March 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 14 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 14 recites the limitation “exposing the electrode material to a low pH aqueous solution” while claim 1, the claim that claim 14 depends on, recites “a low pH aqueous solution”. The limitation of claim 14 has indefinite meaning because it is not clear if the recited solution is the same or a distinct solution from the low pH aqueous solution recited in claim 1. For purposes of compact prosecution, the examiner interprets the solution recited in claim 14 to be the same solution of claim 1 in this Office Action. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-11, 14, 18-20, 25 and 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Mun et al (US 2016/0365572 A1) in view of Deng et al (WO 1998/014970 A1). Hereinafter referred to as Mun and Deng.
Regarding claim 1, Mun discloses a method of preparing an electrode (“The anode may be prepared in the following manner” [0114]) comprising:
providing an electrode material comprising silicon (10a Fig. 3A, “metal silicide core 10a including a metal silicide” [0060]);
exposing the electrode material to a solution, wherein the solution comprises a solid electrolyte interphase (SEI) enhancement precursor of an SEI enhancement compound and/or the solution comprises the SEI enhancement compound (“performed by milling or precipitation… the milling may be performed by mixing the core containing silicon 10c with the metal nitride (MN)… the precipitation may be performed by immersing the silicon 10c in a precursor solution of the metal nitride” [0094]);
exposing the electrode material to a low pH aqueous solution (Mun “Before each of the milling processes, sonication or stirring may further be performed… to a medium” [0096] where “The medium may include… water” [0097] in which water is known in the art to be a weak acid, and then the resultant of the milling of Example 1 “was added to an aqueous Al(NO3)3 solution” [0140] where Al(NO3)3 is an acidic solute of low pH); and
forming an SEI layer comprising the SEI enhancement compound on the electrode material from the SEI enhancement precursor and/or the SEI enhancement compound (“The metal nitride… form a coating layer with respect to lithium and suppresses reaction between silicon and an electrolyte” [0078]).
Mun does not disclose wherein the SEI enhancement compound comprises a metal oxynitride compound, a metal phosphide compound, or a combination thereof.
However, Deng discloses a method of preparing an electrode (“high specific surface area electrode” p. 8 L 7), comprising an electrode material comprising silicon (“sol-gel solution with ruthenium, silicon… and coat the support” p. 21 L 29), exposing the electrode material to a solution (p. 21 L 12- p. 22 L3 where “Solution Methods” and “Dip Coating” apply) wherein the solution comprises a solid electrolyte interphase (SEI) enhancement precursor of an SEI enhancement compound (“reactive precursors” p. 21 L 13 and “precursor coating” p. 21 L 20 in which “porous coating material may originate from” p. 21 L 12) and/or the solution comprises the SEI enhancement compound (“porous coating material may originate from” p. 21 L 12). Deng teaches wherein the SEI enhancement compound comprises a metal oxynitride compound (“coating material, e.g., metal nitride or metal oxynitride” p. 21 L 10-11), a metal phosphide compound, or a combination thereof. Deng teaches that the electrode comprising the SEI enhancement compound as a metal nitride, metal oxynitride, or a combination thereof are very useful in substantially neutral electrolytes (p.35 L 1-2 and L 13-15), and that corrosion and degradation of a cell comprising the electrode under operational conditions is greatly reduced or eliminated with improved cycle performance (p. 35 L 15-19). Moreover, Deng teaches that metal nitride and metal oxynitride precursors have high surface areas that facilitate electrical energy storage as the nitride and/or oxynitride is porous and composed of mostly micropores (p. 35 L 23-34).
Therefore, it would have been obvious for a person having ordinary skill in the art to modify the SEI enhancement compound of Mun in view of Deng wherein the SEI enhancement compound comprises a metal oxynitride compound, a metal phosphide compound, or a combination thereof in order to achieve an electrode of high surface area that facilitates electrical energy storage, and a cell that comprises the electrode and a substantially neutral electrolyte of reduced corrosion, degradation, and improved cycle performance with a reasonable expectation of success.
Regarding claim 2, modified Mun discloses all of the limitations for the method of preparing the electrode as set forth in claim 1 above, and further comprising forming the electrode material into the electrode (Mun [0116]).
Regarding claim 3, modified Mun discloses all of the limitations for the method of preparing the electrode as set forth in claim 2 above, wherein the electrode is an anode (Mun “to prepare an anode” [0116]).
Regarding claim 6, modified Mun discloses all of the limitations for the method of preparing the electrode as set forth in claim 2 above, and wherein the electrode material comprises 50% or more silicon by weight (Mun [0065] where TiSi2 comprises of 54% by weight of silicon per mol of TiSi2).
Regarding claim 7, modified Mun discloses all of the limitations for the method of preparing the electrode as set forth in claim 6 above, and wherein the electrochemically active material comprises the silicon at about 70% to about 100% by weight (Mun [0140] where “a composite anode active material including titanium silicide (TiSi2), silicon (Si), and titanium nitride (TiN)” was used, and resulted in [0143] a “content of the titanium nitride (TiN) and the titanium silicide (TiSi2) were about 0.3 mol and about 0.2 mol based on 1 mol Si”, which is equivalent to 78.65% by weight of silicon).
Regarding claim 8, modified Mun discloses all of the limitations for the method of preparing the electrode as set forth in claim 1 above, and wherein the electrode comprises the electrode material (Mun [0145]).
Regarding claim 9, modified Mun discloses all of the limitations for the method of preparing the electrode as set forth in claim 8 above, and wherein the electrode is an anode (Mun [0145], which regards to “Preparation of Anode”).
Regarding claim 10, modified Mun discloses all of the limitations for the method of preparing the electrode as set forth in claim 8 above, and wherein the electrode material comprises 50% or more silicon by weight (Mun “85 parts by weight of each of the composite anode active materials” [0145] where “each” refers to the composite anode active materials prepared for Examples 1 to 5 and Comparative Example 1, and 85 parts by weight of the 78.65% by weight of silicon for the composite anode active material obtained for Example 1 results in 66.85% by weight of silicon in the anode).
Regarding claim 11, modified Mun discloses all of the limitations for the method of preparing the electrode as set forth in claim 10 above, and wherein the electrode material comprises about 70% to about 100% by weight (Mun [0140] where “a composite anode active material including titanium silicide (TiSi2), silicon (Si), and titanium nitride (TiN)” was used, and resulted in [0143] a “content of the titanium nitride (TiN) and the titanium silicide (TiSi2) were about 0.3 mol and about 0.2 mol based on 1 mol Si”, which is equivalent to 78.65% by weight of silicon).
Regarding claim 14, modified Mun discloses all of the limitations for the method of preparing the electrode as set forth in claim 1 above, and wherein exposing the electrode material to the solution comprises exposing the electrode material to the solution comprising the SEI enhancement precursor subsequent to exposing the electrode material to a low pH aqueous solution (Mun “Before each of the milling processes, sonication or stirring may further be performed… to a medium” [0096] where “The medium may include… water” [0097] in which water is known in the art to be a weak acid, and then the resultant of the milling of Example 1 “was added to an aqueous Al(NO3)3 solution” [0140] where Al(NO3)3 is an acidic solute of low pH).
Regarding claim 18, modified Mun discloses all of the limitations for the method of preparing the electrode as set forth in claim 1 above, and wherein the SEI layer comprises nanoparticles of the SEI enhancement compound on the electrode material (Mun “11” after the “Heat Treatment” step in Fig. 3A).
Regarding claim 19, modified Mun discloses all of the limitations for the method of preparing the electrode as set forth in claim 1 above, and wherein the SEI layer comprises a film of the SEI enhancement compound on the electrode material (Mun “11” after the “Milling or Precipitation” step in Fig. 3A).
Regarding claim 20, modified Mun discloses all of the limitations for the method of preparing the electrode as set forth in claim 1 above, and wherein the SEI enhancement precursor comprises a metal oxynitride precursor (Deng p. 30 L 31-32 “With the addition of either metal oxide to the precursor solution” where an example of “TiNO”, or titanium oxynitride, as indicated in Table 3 was utilized), a metal phosphide precursor, or a combination thereof.
Regarding claim 25, modified Mun discloses all of the limitations for the method of preparing the electrode as set forth in claim 1 above, and wherein the metal nitride compound comprises TiN, Ni3N, Ti2N, NbN, Nb4N5, Mn3N2, Fe2N, CoN, CrN, MoN, MoN2, WN, Sb3N, Zn3N2, Ge3N4, Ti(1-x)NbxN, SnNx, VN, or a combination thereof (Mun [0140] where TiN was used for Example 1).
Regarding claim 28, modified Mun discloses all of the limitations for the method of preparing the electrode as set forth in claim 1 above, and wherein the weight ratio of the SEI enhancement precursor to the electrode material is about 1:1 to about 1:20 (Mun [0143] where 0.3 mol TiN resulted for every 1 mol Si used, which is equivalent to 20.9% by weight of TiN in the electrochemically active material and corresponds to about a 1:5 ratio of TiN to Si).
Regarding claim 29, modified Mun discloses all of the limitations for the method of preparing the electrode as set forth in claim 28 above, and wherein the weight ratio of the SEI enhancement precursor to the electrode material is about 1:2.5 to about 1:15 (Mun [0143] where 0.3 mol TiN resulted for every 1 mol Si used, which is equivalent to 20.9% by weight of TiN in the electrochemically active material and corresponds to about a 1:5 ratio of TiN to Si).
Regarding claim 30, modified Mun discloses all of the limitations for the method of preparing the electrode as set forth in claim 29 above, and wherein the weight ratio of the SEI enhancement precursor to the electrode material is about 1:5 to about 1:10 (Mun [0143] where 0.3 mol TiN resulted for every 1 mol Si used, which is equivalent to 20.9% by weight of TiN in the electrochemically active material and corresponds to about a 1:5 ratio of TiN to Si).
Regarding claim 31, modified Mun discloses all of the limitations for the method of preparing the electrode as set forth in claim 30 above, and wherein the weight ratio of the SEI enhancement precursor to the electrode material is about 1:5 (Mun [0143] where 0.3 mol TiN resulted for every 1 mol Si used, which is equivalent to 20.9% by weight of TiN in the electrochemically active material and corresponds to about a 1:5 ratio of TiN to Si).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Mun (US 2016/0365572 A1) in view of Deng (WO 1998014970 A1) as applied to claim 2 above, and further in view of Takano et al (JP WO 2018/003150, using US 2019/0152787 A1 as an English equivalent). Hereinafter referred to as modified Mun in view of Takano.
Regarding claim 4, modified Mun discloses all of the limitations for the method of preparing the electrode as set forth in claim 2 above, but does not discloses wherein the electrode material comprises the silicon as Si particles.
However, Takano discloses a method of preparing an electrode (“negative electrode” [0019]) comprising providing an electrode material comprising silicon (“silicon nanoparticles” [0049]), exposing the electrode material to a solution (“… adding silicon nanopowder to a silicon compound” [0049]) wherein the solution comprises a solid electrolyte interphase (SEI) enhancement precursor of an SEI enhancement compound (“silicon compound” [0049]), exposing the electrode material to acidic conditions (“hydrolysis and a polycondensation reaction of the mixture by adding the silicon nanoparticles to the silicon compound” [0055], and “hydrolyzed solution is preferably adjusted ordinarily to pH 7 or less” [0062]), and forming an SEI layer comprising the SEI enhancement compound on the electrode material from the SEI enhancement precursor and/or the SEI enhancement compound (“the silicon nanoparticles and hydrogen polysilsesquioxane form a network through a strong chemical bond (Si – O – Si bond) [0073]). Takano teaches wherein the electrode material comprises the silicon as Si particles (Silicon nanoparticle… in which primary particles being spherical particles having a particle size of a submicron” [0074]) such that when used as a calcined negative electrode material in a lithium ion battery the Si particles, stress during expansion and contraction caused during repetitive charge and discharge of the battery is reduced ([0075]). Takano further teaches that this plays a role in suppressing cycle deterioration and improves cycle characteristics of the battery ([0075]).
Therefore, it would have been obvious for a person having ordinary skill in the art to modify the silicon of the electrode material of modified Mun, in view of Takano, such that it comprises the silicon as Si particles in order to achieve a negative electrode material that is able to exhibit reduced stress during expansion and contraction during repetitive charge and discharge of a lithium ion battery that it is applied to, and results in suppressed cycle deterioration and improved cycles characteristics for the battery.
Regarding claim 5, modified Mun discloses all of the limitations for the method of preparing the electrode as set forth in claim 4 above, wherein the Si particles have an average particle size between 1 µm and 50 µm (Mun [0066] where the average particle diameter of the metal silicide core has one overlapping point of 1 µm with the instant claimed range in which a prima facie case of obviousness exists according to MPEP 2144.05 Section I).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Mun (US 2016/0365572 A1) in view of Deng (WO 1998014970 A1) as applied to claim 1 above, and further in view of Jeong (KR 101906163 B1). Hereinafter referred to as modified Mun in view of Jeong.
Regarding claim 26, modified Mun discloses all of the limitations for the method of preparing the electrode as set forth in claim 1 above, but does not disclose wherein the metal oxynitride compound comprises MoOxNy, TiOxNy, N-MoO3x, or a combination thereof, wherein x ≤ 1 for N-MoO3x.
However, Jeong discloses a method of preparing an electrode that is an anode (“a method of manufacturing a negative electrode active material for a secondary battery” [0065]), comprising providing an electrode material comprising silicon (“Silicon nanoparticles… are dispersed in a solvent” [0066]), exposing the electrode material to a solution wherein the solution comprises a SEI enhancement precursor of an SEI enhancement compound and the SEI enhancement compound (“the precursor solution is sprayed through a spraying apparatus… The solvent present in the droplets is dried to form spherical titanium dioxide coated silicon particles” [0075], then “The titanium dioxide-coated silicon particles are heat-treated in a reducing gas atmosphere containing a nitrogen component… to produce a silicon-titanium oxide nitride composite” [0082], which would both take place in the “Drying chamber” in Fig. 1 and the system as a whole is a closed system as suggested by Fig. 2 where the solution with the precursor and the product of the electrode material and precursor solution are mixed), exposing the electrode material to acidic conditions (silicon nanoparticles and TiO2 nanoparticles are ultrasonically dispersed to form a precursor solution… the precursor solution may be prepared using distilled water” [0070] in which distilled water is slightly acidic), and forming an SEI layer comprising the SEI enhancement compound on the electrode material from the SEI enhancement precursor and the SEI enhancement compound wherein the SEI enhancement compound comprises a metal oxynitride compound ([0082] where the “silicon-titanium oxide nitride composite” is the metal oxynitride compound). Jeong teaches wherein the metal oxynitride compound comprises MoOxNy, TiOxNy, N-MoO3x, or a combination thereof, wherein x ≤ 1 for N-MoO3x (“to produce a silicon-titanium oxide nitride composite” [0082]), and that the nitrogen supplied to the titanium dioxide-coated silicon particles reduces the energy required to form oxygen vacancies and the formed oxygen vacancies merge with each other during the nitridation reaction to form a hollow structure ([0084]). Jeong further teaches that this hollow structure surrounds the silicon to increase the mechanical strength and improve the electrical conductivity, to prevent the change in volume and structure caused by the insertion and detachment of lithium ions into the silicon, and serves as a conductive material for improving the transfer of electrons to the silicon active material ([0089]).
Therefore, it would have been obvious for a person having ordinary skill in the art to modify the SEI enhancement compound of modified Mun, in view of Jeong, such that the metal oxynitride compound comprises MoOxNy in order to achieve a method for preparing an anode active material that utilizes a nitrogen compound gas that reduces the energy required to form oxygen vacancies and forms resultant oxygen vacancies to form a hollow structure, which then surrounds the silicon to increase the mechanical strength and improve the electrical conductivity, prevent the change in volume and structure caused by the insertion and detachment of lithium ions into the silicon, and serves as a conductive material for improving the transfer of electrons to the silicon active material.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Mun (US 2016/0365572 A1) in view of Deng (WO 1998014970 A1) as applied to claim 1 above, and further in view of Lopatin et al (US 2010/0330425 A1). Hereinafter referred to as modified Mun in view of Lopatin.
Regarding claim 27, modified Mun discloses all of the limitations for the method of preparing the electrode as set forth in claim 1 above, and wherein the metal phosphide compound comprises TiP, Ni5P4, NiP3, NiP2, Sn4P3, MnP, FeP, Cu3P, or a combination thereof.
However, Lopatin discloses a method of preparing an electrode that is an anode (“Methods of forming… materials that make up the constituent parts of Li-ion battery 100, i.e., anode structure 102” [0027]), comprising providing an electrode material comprising silicon (“host substrate… silicon” [0035]), exposing the electrode material to a solution wherein the solution comprises a SEI enhancement precursor of an SEI enhancement compound and the SEI enhancement compound ([0114] where the “copper pyrophosphate” corresponds to the precursor in which the electrode material or “anode structure” is exposed to), exposing the electrode material to acidic conditions (“1.0 M sulfuric acid” [0114]), and forming an SEI layer comprising the SEI enhancement compound on the electrode material from the SEI enhancement precursor and the SEI enhancement compound wherein the SEI enhancement compound comprises a metal oxynitride compound ([0114] where the “copper pyrophosphate” corresponds to the precursor, which is also used to form a “copper-phosphide passivation film”). Lopatin teaches wherein the metal phosphide compound comprises TiP, Ni5P4, NiP3, NiP2, Sn4P3, MnP, FeP, Cu3P, or a combination thereof (“copper-phosphide passivation film” [0114] which corresponds to Cu3P), and that the SEI enhancement compound of a metal phosphide increases the charge storage capacity of the electrode material ([0142]).
Therefore, it would have been obvious for a person having ordinary skill in the art to modify the SEI enhancement compound of modified Mun, in view of Lopatin, such that it comprises of a metal phosphide such as Cu3P in order to achieve an electrode active material of increases the charge storage capacity.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Mun (US 2016/0365572 A1) in view of Deng (WO 1998014970 A1) as applied to claim 1 above, and further in view of Nakanishi et al (CN 104241652 B). Hereinafter referred to as modified Mun in view of Nakanishi.
Regarding claim 32, modified Mun discloses all of the limitations for the method of preparing the electrode as set forth in claim 30 above, but does not disclose wherein the weight ratio of the SEI precursor to the electrode material is 1:10.
However, Nakanishi discloses a method for preparing an electrode (“negative electrode molded body” [0026]) that comprises preparing (“Step (A1)” [0066]] an electrode material (“spherical silica nanoparticles” [0051]) comprising silicon ([0051]), and exposing (“Step (A2)” [0067]) the electrode material to a solution, wherein the solution comprises a solid electrolyte interphase (SEI) enhancement precursor of an SEI enhancement compound (“trifunctional silane compound” [0086]). Nakanishi teaches a weight ratio range of the SEI enhancement precursor to the electrode material of 5% by weight to 10% by weight ([0095]), which corresponds to a weight ratio range of about 1:10 to 1:20, which is an overlapping range to the instant claimed ratio point of 1:10, and is a known weight ratio range in the art at the time of the instant effective filing date. Nakanishi further teaches that when a higher concentration than 1:10 of the SEI enhancement precursor is used, an agglomeration of the spherical silica nanoparticles occurs ([0095]), and an effect of imparting fluidity of the SEI enhancement precursor to the electrode material is deteriorated ([0099]).
Therefore, it would have been obvious for a person having ordinary skill in the art to modify the weight ratio of the SEI precursor to the electrode material of modified Mun, in view of Nakanishi, such that the weight ratio range is not greater than 1:10 in order to achieve a method of preparing an electrode that avoids an agglomeration of the spherical silica nanoparticles and a deteriorating effect of imparting fluidity of the SEI enhancement precursor to the electrode material.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610. The examiner can normally be reached M-F generally 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLENE BERMUDEZ/Examiner, Art Unit 1721                                                                                                                                                                                                        
/DUSTIN Q DAM/Primary Examiner, Art Unit 1721